DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 11/3/2021. Claims 1, 4, 11-13 and 16 have been amended. Claims 25 and 26 have been added. Claims 1, 4-6, 8, 9, 11-13, 16-18 and 20-26 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	The previously pending rejection to claims 1, 4-6, 8, 9, 11-13, 16-18 and 20-24 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

 	Applicant's arguments filed 11/3/2021 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


 	Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4 and 16 recite “in response to receiving an indication that the remote notary agent has added the pointer, causing the signer's display of the document to scroll to a location on the graphical user interface associated with the first software client that corresponds with the location in the document selected by the remote notary agent for the pointer.”
However, paragraph 0063 recites “FIG. 11 illustrates an example of the document page thumbnail control accessed by the notary agent via FIG. 7. This control may display for all transaction types. When open, the notary agent may visually determine which document pages require action 1117, if any actions were designated by the transaction originator (described in FIG. 6). Selecting any thumbnail image scrolls the current active document to the corresponding page, in both the notary agent's and signer's document view.”
As such, the specification describes selecting any thumbnail image scrolling the current active document to the corresponding page, not in response to receiving an 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1, 6, 8, 9, 12, 13, 18, 20, 23, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rung et al (US 20160057388 A1).
As per claim 1, Rung et al disclose a computer-implemented method for synchronizing notary meeting interactions between multiple software clients (i.e., The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system such as 250., ¶ 0038) comprising: 
allowing a signer to join, via a graphical user interface associated with a first software client, a remote notary meeting (i.e., Row 730 represents the signer end 
permitting a remote notary agent to control the remote notary meeting using a second software client (i.e., Row 720 represents the host terminal side of the session 710.  The moderator terminal 260 side may be operated, for example, by a notary, ¶ 0038); wherein permitting the remote notary agent to control the remote notary meeting includes controlling a presentation of signing documents to the signer (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019) and 
wherein a signer's display of a document is synchronized with the remote notary agent's display of the document (i.e., the computer implemented online conferencing transactional platform system herein described may also allow a moderator to control the browsing of the document, while simultaneously allowing at least one other participant to enter information needed to fill out the document, ¶ 0019); 
wherein permitting includes providing the remote notary agent with an option in the second annotation tools menu to add a pointer at a location in the document selected by the remote notary agent (i.e., the moderator 540 may control the screen 580 through his own screen 550. Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete 
synchronizing one or more behaviors associated with the first software client and the second software client using an application programming interface (API) (i.e., At block 810, the interaction module 220 may receive a filled-out transactional document in an inline frame (I-frame) from the secure signature system via API 250, ¶ 0039), and 
causing to display a first annotation tools menu at the graphical user interface associated with the first software client wherein the first annotation tools menu is configured to enable an annotation of the document in a signer selectable location; and causing to display a second annotation tools menu at a graphical user interface associated with the second software client, wherein the first annotation tools menu and the second annotation tools menu are different, wherein the second annotation tools menu is configured to enable an annotation of the document in a remote notary agent selectable location (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively. The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s). As illustrated for example, the moderator 540 is advising the signer end user 570 on rolling over a retirement account and the signer end user 570 is reviewing the requirements and options on a shared transaction document 520 related to account transactions, ¶ 0033, wherein Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command 
As per claim 6, Rung et al disclose allowing the remote notary agent to terminate the remote notary meeting for all parties (i.e., At block 930, the interaction module 220 may receive images of the complete and signed transactional document and notification from secure signature API 250 that the transactional document is complete, ¶ 0041).
As per claim 8, Rung et al disclose causing to display, at a graphical user interface associated with the second software client, a display indicating a number of actions required in order to complete the remote notary meeting (i.e., The screens 550 and 580 may display the same shared transactional document 520 but from the perspective of the moderator 540 and the signer end user 580 respectively.  The moderator 540 may guide the signer end user 570 through a series of screens 580 providing information and/or document(s), ¶ 0033).
As per claim 9, Rung et al disclose causing to display, at a graphical user interface associated with the second software client, a display indicating one or more representations of each document page requiring action of the signer, indicating a number of actions required (i.e., The screens 550 and 580 may display the same 
As per claim 12, Rung et al disclose allowing the notary agent to issue control of one or more document signing tools to a specific signer of a plurality of signers (i.e., It is understood that in another embodiment requiring signatures of multiple parties, an I-frame of the transactional document may be displayed to the appropriate other party.  For example, a moderator may also be a signer on behalf of a seller.  An I-frame may be displayed to the moderator signer for execution of a secure signature process in accordance with the secure signature system 250, ¶ 0040); 
allowing each specific signer of the plurality of signers to transfer control of the one or more document signing tools to another specific signer (i.e., The interaction module 220, video-conferencing module 230, and storage device 240 function together to allow sharing, co-browsing, entry of information into, and signing of transactional documents between the moderator terminal and at least one signer end user terminal, ¶ 0027. Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. A screen interaction module 590 may appear on the screen 580 allowing the signer end user 570 to enter a real-time executed transactional action within the shared transactional document 520, ¶ 0034. A moderator may also be a signer on behalf of a seller. An I-frame may be displayed to the moderator signer for 
populating the document with the first annotations tool menu based on the specific signer with control of the one or more documents signing tools (i.e., at least one signer end user terminal 270 (referred to here as "participants"), ¶ 0030, wherein Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. A screen interaction module 590 may appear on the screen 580 allowing the signer end user 570 to enter a real-time executed transactional action within the shared transactional document 520, ¶ 0034).
As per claim 23, Rung et al disclose the first annotation tools menu is configured to display a first plurality of annotation options, wherein the second annotation tools menu is configured to display a second plurality of annotation options (i.e., A transactional document element may include, for example, a pull-down menu, a choice of check boxes, radio buttons, or a text field, some of which are shown in FIG. 3. The transactional document, images of the transaction document, and associated field element identifiers are stored on the secure signature API system 250 for editing and signing, ¶ 0028. Row 530 represents the moderator terminal 260 side of the online conference 510. A moderator 540 may be for example, a company representative. The moderator 540 may interact with screen 550. For sake of illustration, screen 550 is only numbered once however it will be understood that subsequent screens 550 will be referred to as the screen 550 changes. Row 560 
Claims 13, 18, 20 and 24 are rejected based upon the same rationale as the rejection of claims 1, 6, 8 and 23 respectively, since they are the computer readable medium claims corresponding to the method claims.
As per claim 26, Rung et al disclose permitting a remote notary agent to control the remote notary meeting includes providing the remote notary agent with an option to suspend a signer's ability to independently scroll or zoom associated with a signer's document view (i.e., the moderator 540 may control the screen 580 through his own screen 550. Once the signer end user 570 is ready to authorize a transactional event, the moderator 540 may invoke a command to enable the signer end user 570 to accept full control of the screen 580 and securely complete the transaction. Referring now to FIG. 5C, execution of the transactional event may release control of the screen 580 back to the moderator 540, ¶ 0034).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 5, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Szymanski et al (US 20150150141 A1).
As per claim 5, Rung et al disclose wherein at least one of the required actions includes capturing an image of the signer, wherein the image of the signer includes a video image and a still image (i.e., the video-conferencing module may establish a co-browsing web conference between the participants by connecting the computer-implemented online conferencing transaction platform 510, the moderator terminal 560, and the signer end user terminal 270 via an internet network connection, wherein the video conferencing module may display at least one video conference image on the webpage display on the signer end user terminal 270. For example, the video conferencing module may display an image of moderator 540 on the signer end user terminal screens 580, ¶ 0035); and allowing the notary agent, via the second software client graphical user interface, to complete the remote notary meeting once all required actions have been completed (i.e., In a further aspect of the embodiment, at block 840, the interaction module 220 may send an e-mail notification that the transactional document is complete and signed to all participants of the conference, ¶ 0040).

Szymanski et al disclose examples of such modes include practice signing, document review, 2D and 3D aerial room view, chat and/or video chat function for private and/or public communication, verification, actual signing, and post signing review for quality and completeness checking, with screen dominance functions to use the whole screen for the activity in the sequence. In some embodiments, systems and methods herein may include a temporal sequence (of the whole process and each user's task) with metrics that may measure completeness (¶ 0081-0082).  Once the signatures have been included in the subject document 414, the document may be reviewed for completeness before saving as a non-readable document (¶ 0111).
Some embodiments include providing a third party with an image or video of a signing session via an image capture device camera on the signing session device (block 622). The third party may be provided with an input field that is configured to receive an endorsement of the signature. In this manner, a third party may endorse a signing party signature via images and/or video received and/or transmitted during a virtual signing session (¶ 0142).
Capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video (block 630). The signing video may be communicated to other viewers (block 632). Uploaded scanned images 
Rung et al and Szymanski et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include preventing the notary agent from completing the remote notary meeting until all signers have complete all required actions, and a still image with a higher resolution than the video image in Rung et al, as seen in Szymanski et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 21, Rung et al does not disclose resizing and aligning the image of the signer based on at least a reference image, wherein the reference image is extracted from an identification document of the at least one signer.
Szymanski et al disclose capturing a visual image of the signing party via an image capture device on device that is proximate the signing party (block 612). An identity of the signing party may be validated by comparing the visual image of the signing party to an image from a signing party document (block 614). Non-limiting examples of a signing party document may include a file photograph of the signing party and/or an image of an identification document, among others. The identity of the signing party may be validated by receiving an identification confirmation from 
Capturing a visual image of the signing party via an image capture device on a device that is proximate the signing party by automatically tuning the image capture device to capture the actual signing in a signing video (block 630). The signing video may be communicated to other viewers (block 632). Uploaded scanned images and/or video of signed documents may be received via the device, which may include, for example, a mobile terminal. In some embodiments, the signing video captures a signature speed, a signature cadence, and/or forensic signature data corresponding to each occurrence of a signature (¶ 0144).
Rung et al and Szymanski et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include resizing and aligning the image of the signer based on at least a reference image, wherein the reference image is extracted from an identification document of the at least one signer in Rung et al, as seen in Szymanski et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 17 and 22 are rejected based upon the same rationale as the rejection of claims 5 and 21, since they are the computer readable medium claims corresponding to the method claims.

 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Simpson et al (US 20030120930 A1).
As per claim 11, Rung et al does not disclose allowing the notary agent, via the second software client graphical user interface, to generate a notarial certificate upon a current signing document, making it instantly visible to the signer at the first software client.
Simpson et al disclose a notarization certificate can be generated that contains the various information concerning the notarization (e.g., identification of the notarization service, the authorization of the service, a notarization serial number, the date the imaging data were notarized, etc.).  The certificate can, optionally, include thumbnail views of the original imaging data for added authenticity (¶ 0066).
Rung et al and Simpson et al are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include allowing the notary agent, via the second software client graphical user interface, to generate a notarial certificate upon a current signing document, making it instantly visible to the signer at the first software client in Rung et al, as seen in Simpson et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 25 is are rejected under 35 U.S.C. 103 as being unpatentable over Rung et al (US 20160057388 A1), in view of Rappaport (US 20160080347 A1).
As per claim 25, Rung et al does not disclose the synchronizing one or more behaviors includes determining a confidence score.
Rappaport disclose the verification indication may include an indication of a confidence level (e.g. confidence score or percentage) for the verification indication.  The evidence of the one or more attributes may comprise one or more images of one or more documents (e.g., scanned photographs, videos, etc.) (¶ 0007). In some embodiments the status of a user's attribute (e.g., within a verification indication) comprises a confidence score, confidence level, a percentage, or otherwise.  For example, a user's attribute may be verified with 99% confidence score.  For example, a user's attribute may be indicated to be verified by 70% of those users voting on it.  In some embodiments a user's attribute may be indicated to be not verifiable (e.g., given a lack of information about the user available in public and private databases that the value of the attribute is to be compared with) (¶ 0197).
Rung et al and Rappaport are concerned with effective document management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the synchronizing one or more behaviors includes determining a confidence score in Rung et al, as seen in Rappaport, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
 	In the Remarks, Applicant respectfully submits that the alleged combination of cited references is not understood, to teach, disclose, or suggest, at least, "permitting a remote notary agent to control the remote notary meeting using a second software client, wherein permitting the remote notary agent to control the remote notary meeting includes controlling a presentation of signing documents to the signer and wherein a signer's display of a document is synchronized with the remote notary agent's display of the document, wherein permitting includes providing the remote notary agent with an option in the second annotation tools menu to add a pointer at a location in the document selected by the remote notary agent" as is currently recited, in newly amended claim 1.
The Examiner respectfully disagrees. As discussed in the updated rejection, Rung et al indeed disclose Applicant’s amended limitations.

Allowable Subject Matter
 	Claims 4 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        January 27, 2022